DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 3, and 9–11 are objected to because of the following informalities:  each of the objected claims include acronyms that should be expanded at their first recitation.  Appropriate correction is required.
Claim 13 is objected to because the words crepe and dupionne should not be capitalized as they are not proper nouns.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5–8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each rejected claim recites a test standard.  The recitation of the claim standard indefinite because the standard may change without specific recitation of the standard itself in the Specification or a specific year associated with the standard.  
Additionally, claim 14 is rejected as it requires a garment, fabric, etc. “comprising or consisting of a silk-like fabric according to claim 1.”  Claim 1 is directed to a “[w]oven fabric,” not a “silk-like fabric.”  Furthermore, it is unclear as to what is meant by the term “silk-like.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeuchi (JP H1072740A).
Takeuchi anticipates a woven lining fabric comprising warp and/or weft lyocell yarns, wherein the yarns have a total denier of 50–100 (~56– ~111 dtex).  Takeuchi abstract.  The woven lining fabric may be used to make clothing.  Id. ¶ 19.


Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Although Takeuchi does not explicitly teach the claimed features of claims 6–12, it is reasonable to presume that the required properties are inherent to Takeuchi.  Support for said presumption is found in the use of like materials (i.e., woven fabric comprising warp and weft lyocell filaments ).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties would obviously have been present one the Takeuchi product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102. In re Skoner, 517 F.2d 947 (CCPA 1975).
	

Claim Rejections - 35 USC § 103
Claim(s) 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi as applied to claim 1 above, and further in view of Teshima (US 2013/0037163 A1).  Takeuchi fails to teach that the lyocell yarns are twisted.
Teshima teaches twisting a single spun yarn, wherein the yarn may comprise lyocell fibers.  Teshima ¶ 43.  The yarn may be twisted at a rate of up to 2000 twists per meter.  Id. ¶ 45.  The yarn exhibits excellent texture, lightweight properties, and anti-pilling properties.  Id. abstract.
It would have been obvious to have twisted the yarn of Takeuchi at the levels taught in Teshima to yield a fabric made from the yarn that is more lightweight, more voluminous, and softer with an excellent touch.  Teshima abstract.
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi as applied to claim 4 above, and further in view of Crnoja-Cosic (US 2010/0330351 A1).  Takeuchi fails to teach a Martindale number after a first wash.
Crnoja-Cosic teaches the formation of a garment having high resistance to wear, while retaining a high comfort level.  Crnoja-Cosic abstract.  The garment preferably contains high-tenacity lyocell fibers, such that the garment has a Martindale abrasion resistance of at least 60,000 rubs.  Id. ¶¶ 20, 25–26, 36, see Table 1.
Accordingly, it would have been obvious to the ordinarily skilled artisan to have used high-tenacity lyocell fibers in the Takeuchi fabric to impart resistance to wear at a Martindale number of at least 60,000.
Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi as applied to claim 1 above, and further in view of Liu (CN 107142590 A).  Takeuchi fails to teach a fabric that is either a crepe or dupionne.
Liu teaches the formation of a woven Tencel® (lyocell) crepe fabric that is smooth, elegant and good conformality.  Liu abstract.  
It would have been obvious to one of ordinary skill in the art to have creped the Takeuchi fabric to improve its smoothness, elegance, and conformality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786